                 Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 1 of 8 PAGEID
AO ~45C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                                                                                           #: 181
                                                                                (NOTE: Identify Changes with Asterisks (*))
                      Sheet I


                                         UNITED STATES DISTRICT COURT

                                                                             )
               UNITED STA TES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                             )
                                   v.                                        )
                            Malikai Willis                                   )   Case Number: 1 :20cr071
                                                                             )   USM Number: 79024-061
Date of Original Judgment: _ 8.c../_
                                  ;. 1_2 /_2_0_2 1_ _ _ _ _ __               )   Zenaida Lockard, Esq.
                                        (Or Date of Last Amended Judgment)   )   Defendant 's Attorney


THE DEFENDANT:
@ pleaded guilty to count(s)       -1 -
                                      of the Indictment
                                        - - - - - - - - - -- - - - - - - - - - - - - - - -- - - - -- - - -
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
O was found gui lty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                         Offense Ended
18 USC 19591 (a)(1) and           Sex Trafficking of Children                                               1/17/2020

(b )(2)


       The defendant is sentenced as provided in pages 2 through _ _.cc..
                                                                     8 _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~ Count(s) 204                                   O is @ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                            8/ 11 /2021
                                                                                 Date of Imposition of Judgment


                                                                                  ~~
                                                                                 Signature of Judge




                                                                                 Z?
                                                                                           Michael R. Barrett,               US District Judge



                                                                                 Date
                                                                                                          t".'   2-<:?1-       I
               Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 2 of 8 PAGEID #: 182
AO 'N5C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                                    (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment - Page _ _ _ of
DEFENDANT: Malikai Willis
CASE NUMBER: 1:20cr071

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Count 1: One hundred eighty (180) months with credit for time served.




~       The court makes the following recommendations to the Bureau of Prisons:
        It is recommended he participate in an apprenticeship training program, the GED program, sex offender treatment,
        mental health treatment, and substance abuse treatment. If eligible, a BOP facility nearest Cincinnati, Ohio.




~       The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:

        D     at                                   D       a.m.     D    p.m.       on

        D     as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D     before 2 p.m. on

        D     as notified by the United States Marshal.

        D     as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                        UNITED STATES MARSHAL


                                                                             By
                                                                                                     DEPUTY UNITED STATES MARSHAL
                 Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 3 of 8 PAGEID #: 183
 AO .245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                        Sheet 3 - Supervised Release                                                      (NOTE: Identify Changes with Asterisks(*))
                                                                                                                        3_
                                                                                                         Judgment-Page_ _         of         8
DEFENDANT: Malikai Willis
CASE NUMBER: 1:20cr071
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Count 1: seven (7) years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check ifapplicable)
4.   D You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.   l!f' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.   l!f' You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                Case:
A0 .245C (Rev. 09/19)   1:20-cr-00071-MRB
                      Amended                            Doc
                                Judgment in a Criminal Case    #: 35 Filed: 08/19/21 Page: 4 of 8 PAGEID #: 184
                      Sheet 3A - Supervised Release
                                                                                                         Judgment- Page      4     of       8
DEFENDANT:            Malikai Willis
CASE NUMBER:            1 :20cr071


                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, .a nd you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscourts.gov.

Defendant's Signature                                                                                      Date
               Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 5 of 8 PAGEID #: 185
AO ]45C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 38 - Supervised Release                                              (NOTE: Identify Changes w ith Asterisks(*))
                                                                                                             5_
                                                                                             Judgment-Page _ _           of         8
DEFENDANT : Malikai Willis
CASE NU MBER: 1:20cr071

                                     ADDITIONAL SUPERVISED RELEASE TERMS
  1.) The defendant shall not view or possess material, images, videos or computer files containing sexually explicit conduct
  as defined by 18 U.S.C. §§ 2256(2)(A) and (8).
  2.) The defendant shall participate in a sexual offender treatment program, to include a sex offender risk assessment,
  psycho-sexual evaluation and/or other evaluations needed. The defendant shall follow the rules and regulations of the sex
  offender treatment program as approved by the probation office. The defendant shall sign all necessary authorization
  forms
  to release confidential information so that treatment providers, the probation officer, polygraph examiner, and others (as
  necessary) are allowed to communicate openly about the defendant's course of treatment, and progress in treatment. The
  defendant shall make a co-payment for sex offender treatment services not to exceed $25 per month , which is determined
  by the probation officer's assessment of the defendant's ability to pay.
  3.) The defendant shall be subject to periodic polygraph examinations at the discretion and direction of the probation
  officer
  as a means to ensure that the defendant is in compliance with the requirements of the defendant's supervision or
  treatment. The polygraph testing will be at the defendant's expense, based on the probation officer's assessment of the
  defendant's ability to pay.
  4.) The defendant's residence and employment shall be pre-approved by the probation officer and must be in compliance
  with state and local law.
  5.) The defendant shall submit to the installation of software, and to monitor computer activities on any computer the
  defendant is authorized to use at the defendant's expense. The software will record any and all activities on the
  defendant's computer. The software will be checked on a periodic basis. The defendant has no expectations of privacy
  regarding computer use or information stored on the computer and shall make other users of said computer aware of the
  monitoring software. The defendant understands that any information gathered by said software may be used against the
  defendant in subsequent court actions regarding the defendant's computer use and the conditions of supervision.
  Furthermore, the defendant shall comply with the rules set forth in the Computer and Internet Monitoring Agreement and
  the Computer and Internet Acceptable Use Agreement as adopted by the Southern District of Ohio.
  6.) In consideration of 18 U.S.C. § 3583(d)(3), the defendant shall submit and/or surrender any media device, to which the
  defendant has access and/or control, to a search based on reasonable suspicion of contraband or evidence of a violation
  of a condition of supervision. A media device is defined as, but not limited to, any device which is capable of accessing the
  internet, storing images, text, or other forms of electronic communication .
  7.) The defendant must not associate or have verbal, written, telephonic, or electronic communication with any person
  under the age of 18 without prior written permission of the probation officer. This provision does not encompass persons
  under the age of 18 such as ticket vendors, cashiers, waiters, etc., with whom the defendant must deal with in order to
  obtain normal commercial services. The defendant shall be prohibited from loitering where minors congregate, such as,
  but
  not limited to, playgrounds, arcades, amusement parks, recreation parks, sports events involving minors, shopping malls,
  and public swimming pools.
  8.) The defendant will participate in a GED program as directed by his probation officer.
  9.) The defendant shall not have any direct or indirect contact with "Minor Victim 1" while incarcerated or during his term of
  supervised release.
  10.) The defendant shall participate in substance abuse treatment, which includes random drug testing, at the direction of
  the Probation Officer. The defendant will make a co-payment for treatment services not to exceed $25 per month, which is
  determined by the defendant's ability to pay.
  11 .) The defendant shall participate in vocational training, unless the defendant is employed on a full-time basis, at the
  direction of his probation officer.
                 Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 6 of 8 PAGEID #: 186
AO f45C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 - Cri111inal Monetary Penalties                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                                    Judgment - Page        6*   of          8
DEFENDANT: Malikai Willis
CASE NUMBER: 1 :20cr071
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment                Restitution                Fine                AV AA Assessment*            JVT A Assessment**
TOTALS             $ 100.00                                          $                   $                            $


D    The detem1ination of restitution is defen-ed until ----- . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss***                     Restitution Ordered                   Priority or Percentage




TOTALS                                  ----------
                                                0.00                        $                     0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

D     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      D    the interest requirement is waived for          D fine    D restitution.

      D    the interest requirement for the        D    fine   D restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters l 09A, 110, 11 OA, and 113A of Title       18 for offenses committed on
or after September 13, I 994, but before April 23, 1996.
                Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 7 of 8 PAGEID #: 187
AO 2,45C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                            Judgment - Page      7      of         8
DEFENDANT: Malikai Willis
CASE NUMBER: 1:20cr071

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    @ Lump sum payment of$ _ 1_0_0_.0_0____ due immediately, balance due

           D not later than _ _ _ _ _ _ _ _ _ _ , or
           D in accordance with D C, D D, D E, or                              D F below; or
B    D Payment to begin immediately (may be combined with                  •     C,    D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $       _ _ _ _ _ over a period of
         _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D   Payment in equal _ __ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
         _ _ ___ (e.g., months or years), to commence _ _ __ _ (e.g., 30 or 60 days) after release from imprisonment to a
         term of supervision; or

E    D Payment during the term of supervised release will commence w ithin      _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                   Joint and Several                Corresponding Payee,
     (including defendant number)                           Total Amount                     Amount                          if appropnate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

[yf The defendant shall forfeit the defendant's interest in the following property to the United States:
      See page 7.



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4} AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of prosecution
and court costs.
                Case: 1:20-cr-00071-MRB Doc #: 35 Filed: 08/19/21 Page: 8 of 8 PAGEID #: 188
AO 745C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 68 - Schedule of Payments                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                               J udgment-Page       8     of          8
DEFENDANT: Malikai Willis
CASE N UMB ER: 1 :20cr071

                                            ADDITIONAL FORFEITED PROPERTY
  (1) any property, real or personal, that was involved in, used or intended to be used to commit or to facilitate the
  commission of such violation, and any property traceable to such property; and
  (2) any property, real or personal, constituting or derived from , any proceeds obtained, directly or indirectly, as a result
  of such violation, or any property traceable to such property, including but not limited to: (a) an Apple iPhone 7 Plus,
  IMEI 355353083543714, gold in color; (b) an Apple iPhone 7 Plus, IMEI 355838085867392, red in color; and (c) an
  Android ZTE GSM Blade .
